



Exhibit 10.1




AMENDMENT NO. 1 TO LOAN AGREEMENT
This Amendment No. 1 to Loan Agreement, dated as of December 8, 2017 (this
“Amendment”), is among OCTAVIUS CORPORATION, a Delaware corporation (the
“Borrower”), WINNEBAGO INDUSTRIES, INC., an Iowa corporation (the “Company”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”),
and the lenders party hereto. Capitalized terms used and not otherwise defined
herein have the definitions provided therefor in the Loan Agreement referenced
below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Company, the other Loan Parties from time to time
party thereto, the Lenders from time to time party thereto and the
Administrative Agent are parties to that certain Loan Agreement, dated as of
November 8, 2016 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Loan Agreement”; the Loan Agreement,
as amended by this Amendment, the “Amended Loan Agreement”);
WHEREAS, the Borrower intends to incur a new class of Refinancing Term Loans in
an aggregate principal amount equal to $260,000,000 (the “New Tranche B Term
Loans”) in accordance with Section 2.27 of the Loan Agreement, the proceeds of
which will be used to refinance all of the Term Loans outstanding as of the
Amendment No. 1 Effective Date (as defined below) and to pay fees and expenses
related to the foregoing;
WHEREAS the Borrower has requested that the financial institutions set forth on
Schedule I hereto (the “New Tranche B Term Lenders”) commit to make the New
Tranche B Term Loans on the Amendment No. 1 Effective Date (the commitment of
each New Tranche B Term Lender to provide its applicable portion of the New
Tranche B Term Loans, as set forth opposite such New Tranche B Term Lender’s
name on Schedule I hereto, is such New Tranche B Term Lender’s “New Tranche B
Term Loan Commitment”);
WHEREAS, this Amendment constitutes a Refinancing Amendment, the New Tranche B
Term Loan Commitments constitute Refinancing Term Loan Commitments and the New
Tranche B Term Loans constitute Refinancing Term Loans and Loan Agreement
Refinancing Indebtedness, in each case under the Loan Agreement; and
WHEREAS, the Borrower has also requested that certain provisions of the Loan
Agreement be amended as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, and subject to the conditions set forth herein, the parties hereto
agree as follows:
1.New Tranche B Term Loans.
(a)Subject to the satisfaction of the conditions precedent set forth in Section
3 hereof and to the provisions of Section 1(c) hereof, each New Tranche B Term
Lender agrees, severally and not jointly, to make, on the Amendment No. 1
Effective Date, a New Tranche B Term Loan to the Borrower in an aggregate
principal amount equal to its New Tranche B Term Loan Commitment. The New
Tranche B Term Loan Commitment of each New Tranche B Term Lender shall
automatically terminate upon the making of the New Tranche B Term Loans on the
Amendment No. 1 Effective Date. The proceeds of the New Tranche B Term


1

--------------------------------------------------------------------------------





Loans shall be used by the Borrower on the Amendment No. 1 Effective Date solely
to repay the principal amount of the Term Loans outstanding as of the Amendment
No. 1 Effective Date, together with all accrued but unpaid interest thereon and
all fees and expenses of the Borrower payable in connection with this Amendment,
the New Tranche B Term Loan Commitments and the New Tranche B Term Loans. The
transactions contemplated by this Section 1(a) are collectively referred to as
the “Amendment Refinancing Transactions”.
(b)Immediately upon the consummation of the Amendment Refinancing Transactions,
each reference to the term “Lender”, “Term Lender” and “Tranche B Term Lender”
in the Loan Documents shall be deemed to include the New Tranche B Term Lenders.
For purposes of clarity, the Maturity Date with respect to the New Tranche B
Term Loans shall be the Maturity Date with respect to the initial Tranche B Term
Loans incurred on the Effective Date.
(c)Notwithstanding anything herein to the contrary:
(i) each New Tranche B Term Lender holding Term Loans immediately prior to the
Amendment No. 1 Effective Date (each such New Tranche B Term Lender, an
“Existing Term Lender”) that checks the “Cashless Roll” option on its signature
page hereto shall, in lieu of its requirement to make a New Tranche B Term Loan
in accordance with Section 1(a) hereof, be deemed to have made to the Borrower a
New Tranche B Term Loan on the Amendment No. 1 Effective Date in an amount equal
to the lesser of (A) the aggregate principal amount of the Term Loans held by
such Existing Term Lender immediately prior to the Amendment No. 1 Effective
Date (such Existing Term Lender’s “Existing Term Loan Amount”) and (B) such
Existing Term Lender’s New Tranche B Term Loan Commitment; provided that, if
such Existing Term Lender’s New Tranche B Term Loan Commitment exceeds such
Existing Term Lender’s Existing Term Loan Amount, then such Existing Term Lender
shall be required to make a New Tranche B Term Loan to the Borrower on the
Amendment No. 1 Effective Date in accordance with Section 1(a) hereof in an
aggregate principal amount equal to such excess;
(ii) with respect to each Existing Term Lender that checks the “Cashless Roll”
option on its signature page hereto, the Borrower shall, in lieu of its
obligation to prepay the Term Loans of such Existing Term Lender in accordance
with Section 1(a) hereof, be deemed to have prepaid, on the Amendment No. 1
Effective Date, an amount of the Term Loans of such Existing Term Lender in an
aggregate principal amount equal to the lesser of (A) such Existing Term
Lender’s Existing Term Loan Amount and (B) such Existing Term Lender’s New
Tranche B Term Loan Commitment; provided that (1) if such Existing Term Lender’s
Existing Term Loan Amount exceeds such Existing Term Lender’s New Tranche B Term
Loan Commitment, then the Borrower shall be required to prepay in full, on the
Amendment No. 1 Effective Date in accordance with Section 1(a) hereof, the
outstanding principal amount of the Term Loans of such Existing Term Lender not
deemed to be prepaid pursuant to this clause (ii) and (2) notwithstanding the
operation of this clause (ii), the Borrower shall be required to pay to such
Existing Term Lender, on the Amendment No. 1 Effective Date, all accrued but
unpaid interest on the outstanding principal amount of the Term Loans of such
Existing Term Lender immediately prior to the Amendment No. 1 Effective Date;
and
(iii) each Existing Term Lender that checks the “Assignment Settlement” option
on its signature page hereto shall have its Existing Term Loan Amount prepaid in
full, together with all accrued but unpaid interest thereon, on the Amendment
No. 1 Effective Date and agrees to purchase, by assignment, a New Tranche B Term
Loan in an aggregate principal amount equal to its New Tranche B Term Loan
Commitment, in accordance with Section 1(a) hereof.


2

--------------------------------------------------------------------------------





(d)Each Existing Term Lender party hereto hereby waives any requirement to pay
any amounts due and owing to it pursuant to Section 2.16 of the Loan Agreement
as a result of the Amendment Refinancing Transactions.
2.Amendments to the Loan Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 3 below (such date, the “Amendment
No. 1 Effective Date”), the parties hereto agree that the Loan Agreement is
hereby amended as follows:
(a)Section 1.01 of the Loan Agreement is amended to insert, in the appropriate
alphabetical location, the following new definitions:
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of December
8, 2017.    
“Amendment No. 1 Effective Date” means December 8, 2017.
“Amendment No. 1 Refinancing Transactions” means the “Amendment Refinancing
Transactions,” as such term is defined in Amendment No. 1.
(b)The definition of “Applicable Rate” appearing in Section 1.01 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
“Applicable Rate” means a rate per annum equal to (i) 3.50% in the case of
Eurodollar Loans and (ii) 2.50% in the case of ABR Loans.
(c)The definitions of “Tranche B Term Loan Commitment” and “Tranche B Term
Loans” appearing in Section 1.01 of the Loan Agreement are hereby amended and
restated in their entirety to read as follows:
“Tranche B Term Loan Commitment” means (a) as to any Tranche B Term Lender, the
aggregate commitment of such Tranche B Term Lender to make Tranche B Term Loans
as set forth on the Commitment Schedule (or, upon and after the consummation of
the Amendment No. 1 Refinancing Transactions, as set forth on Schedule I to
Amendment No. 1) or in the most recent Assignment Agreement or other
documentation contemplated hereby executed by such Tranche B Term Lender and (b)
as to all Tranche B Term Lenders, the aggregate commitment of all Tranche B Term
Lenders to make Tranche B Term Loans, which aggregate commitment shall be
$260,000,000 on the Amendment No. 1 Effective Date (after consummation of the
Amendment No. 1 Refinancing Transactions). After advancing the Tranche B Term
Loans, each reference to a Tranche B Term Lender’s Tranche B Term Loan
Commitment shall refer to that Tranche B Term Lender’s Applicable Percentage of
the Tranche B Term Loans.
“Tranche B Term Loans” means the term loans made by the Tranche B Term Lenders
to the Borrower pursuant to Section 2.01 (or, upon and after the consummation of
the Amendment No. 1 Refinancing Transactions, term loans made pursuant to
Section 1 of Amendment No. 1).
(d)Section 2.11(b) of the Loan Agreement is hereby amended to add the phrase
“(or, upon consummation of the Amendment No. 1 Refinancing Transactions, on or
prior to the date that is six months after the Amendment No. 1 Effective Date)”
immediately following the phrase “on or prior to the first anniversary of the
Effective Date” appearing in the first and second sentences therein.


3

--------------------------------------------------------------------------------





(e)Section 2.10(a) of the Loan Agreement is hereby amended to amend and restate
clause (i) thereof to read as follows:
(i)    on the last day of each March, June, September and December, commencing
on December 31, 2019, an aggregate principal amount equal to the amount set
forth below opposite such date (which payments shall be adjusted from time to
time pursuant to Section 2.11(a) and Section 2.11(e)):
 
Repayment Date
Repayment Amount
 
 
December 31, 2019
$2,750,000
 
 
March 31, 2020 and
$3,750,000
 
 
thereafter
 
 

(f)Section 2.10(a) of the Loan Agreement is hereby amended to replace the
reference to the phrase “Section 2.11(f)” set forth in the last paragraph
thereof with the phrase “Section 2.11(e)”.
(g)Section 2.11 of the Loan Agreement is hereby amended to replace each
reference to the phrase “Section 2.11(f)” set forth in clauses (a) and (c)
thereof with the phrase “Section 2.11(e)”.
(h)Section 2.14 of the Loan Agreement is hereby amended and restated to read as
follows:
SECTION 2.14    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or
(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.


4

--------------------------------------------------------------------------------





(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
(i)Section 9.02(b) of the Loan Agreement is hereby amended to insert the phrase
“Section 2.14(b) with respect to an alternate rate of interest to the LIBO
Rate,” immediately after the phrase “Except as provided in” in the first
sentence thereof.
(j)Section 9.02(e) of the Loan Agreement is hereby amended to add the following
sentence at the end thereof:
After giving effect to the Amendment No. 1 Refinancing Transactions, each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed solely by the
Borrower, the Company, the Administrative Agent and the assignee and that the
Non-Consenting Lender shall be deemed to have agreed to such assignment and need
not be a party thereto.
(k)Section 9.04(b)(ii)(C) of the Loan Agreement is hereby amended to delete the
phrase “(1) only one such processing and recordation fee shall be payable in the
event of simultaneous assignments and delegations from any Lender or its
Approved Funds to one or more other Approved Funds of such Lender and (2)”
appearing therein.
3.Conditions Precedent. The effectiveness of this Amendment is subject to the
conditions precedent that the Administrative Agent shall have received:




5

--------------------------------------------------------------------------------





(a)counterparts to (i) this Amendment, duly executed by each of the Borrower,
the Company, the New Tranche B Term Lenders and the Administrative Agent and
(ii) the Consent and Reaffirmation (the “Consent and Reaffirmation”) attached as
Exhibit A hereto, duly executed by the Loan Parties (other than the Borrower and
the Company);
(b)a certificate executed by a Financial Officer, on behalf of the Company,
certifying that as of the date hereof and immediately after giving effect to the
terms of this Amendment, (i) no Default has occurred and is continuing and (ii)
the representations and warranties of the Loan Parties set forth in the Loan
Agreement are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language is true and correct in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language was true and correct in all
respects) as of such earlier date;
(c)a certificate executed by the Secretary or Assistant Secretary of each Loan
Party certifying (and attaching, as applicable):
(i) that there have been no changes since the Effective Date to the certificate
of incorporation or other charter document of such Loan Party attached as
Exhibit A to the Secretary’s Certificate of such Loan Party delivered to the
Administrative Agent on the Effective Date pursuant to the Loan Agreement (the
Secretary’s Certificates of all Loan Parties delivered to the Administrative
Agent on the Effective Date pursuant to the Loan Agreement are collectively
referred to herein as the “Initial Secretary Certificates”) and that such
certificate of incorporation or other charter document remains in full force and
effect as of the effective date of this Amendment;
(ii) that there have been no changes since the Effective Date to the by-laws or
other applicable organizational document of such Loan Party attached as Exhibit
B to the Initial Secretary Certificate of such Loan Party and that such by-laws
or other applicable organizational document remains in full force and effect as
of the effective date of this Amendment;
(iii) resolutions of the board of directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of this Amendment (or
the Consent and Reaffirmation, as applicable); and
(iv) the names and true signatures of the incumbent officers of such Loan Party
authorized to execute this Amendment (or the Consent and Reaffirmation, as
applicable);
(d)a recent good standing certificate (or analogous documentation if applicable)
for each Loan Party from the Secretary of State (or analogous governmental
entity) of the jurisdiction of its organization;
(e)(i) customary opinion of K&L Gates LLP, special New York counsel for the Loan
Parties, in respect of this Amendment and reasonably satisfactory to the
Administrative Agent and (ii) customary opinion of Davis, Brown, Koehn, Shors &
Roberts, P.C., special Iowa counsel for the Loan Parties, in respect of this
Amendment and reasonably satisfactory to the Administrative Agent;




6

--------------------------------------------------------------------------------





(f)a fully executed mortgage amendment with respect to each Mortgage in effect
as of the Amendment No. 1 Effective Date, each in form and substance reasonably
satisfactory to Administrative Agent;
(g)payment and/or reimbursement of the Administrative Agent’s and its
affiliates’ reasonable and documented out-of-pocket expenses due and payable and
required to be paid on or prior to the Amendment No. 1 Effective Date
(including, to the extent invoiced no less than one (1) Business Day prior to
the Amendment No. 1 Effective Date (except as otherwise reasonably agreed by the
Company), reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) in connection with this Amendment and any other Loan
Documents delivered pursuant to the Amendment;
provided that the Borrower shall have delivered to the Administrative Agent (x)
in accordance with Section 2.11(a) of the Loan Agreement, a notice of prepayment
with respect to the Term Loans outstanding on the Amendment No. 1 Effective Date
and (y) a Borrowing Request with respect to the Borrowing of the New Tranche B
Term Loans to be made on the Amendment No. 1 Effective Date.
4.Representations and Warranties. To induce the Administrative Agent, and the
New Tranche B Term Lenders to enter into this Amendment, each of the Borrower
and the Company hereby represents and warrants to the Administrative Agent and
the New Tranche B Term Lenders that:
(a)    This Amendment and the Loan Agreement as modified hereby constitute its
legal, valid and binding obligations, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and
(b)    As of the date hereof and immediately after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing, and (ii) the
representations and warranties of the Loan Parties set forth in the Loan
Agreement are true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language is true and correct in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language was true and correct in all
respects) as of such earlier date.
5.Date Down Endorsement. Within thirty (30) days following the Amendment No. 1
Effective Date (or such later as the Administrative Agent may agree to in its
sole discretion), the Company shall deliver to Administrative Agent a fully paid
date down endorsement, in form and substance reasonably satisfactory to
Administrative Agent, with respect to each title insurance policy insuring a
Mortgage in effect as of the Amendment No. 1 Effective Date.
6.Reference to and Effect on the Loan Agreement.
(a)    Upon the effectiveness hereof, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in any other Loan Document to the Loan Agreement (including,
without limitation, by means of words like “thereunder,” “thereof,” and words of
like import), shall mean and be a reference to the Loan Agreement as amended
hereby, and this Amendment and the Loan Agreement shall be read together and
construed as a single instrument referred to herein as the Amended Loan
Agreement.




7

--------------------------------------------------------------------------------





(b)    Except as expressly amended hereby, the Loan Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby reaffirmed,
ratified and confirmed.
(c)    The liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Secured Obligations
(and all filings with any Governmental Authority in connection therewith) are in
all respects continuing and in full force and effect with respect to all Secured
Obligations.
(d)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Loan Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(e)    This Amendment is a Loan Document under (and as defined in) the Loan
Agreement.
7.Miscellaneous.
(a)    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
(c)    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.


[Remainder of Page Intentionally Left Blank]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
OCTAVIUS CORPORATION, INC., as the Borrower
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
WINNEBAGO INDUSTRIES, INC., as the Company
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 





Signature Page to Amendment No. 1 to Loan Agreement



--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 





Signature Page to Amendment No. 1 to Loan Agreement



--------------------------------------------------------------------------------







 
NEW TRANCHE B TERM LENDERS


SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE LOAN AGREEMENT DATED AS OF NOVEMBER 8,
2016, AMONG OCTAVIUS CORPORATION, WINNEBAGO INDUSTRIES, INC., THE OTHER LOAN
PARTIES FROM TIME TO TIME PARTY THERETO, THE LENDERS FROM TIME TO TIME PARTY
THERETO AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
 
 
 
Name of Institution:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 

[Check ONLY ONE of the two boxes below]


Check the following box to elect
“Cashless Roll” treatment of the signing
institution’s existing Tranche B Term Loans (if any)
under Section 1(c) of Amendment No. 1:


□ Cashless Roll Option


Check the following box to elect
“Assignment Settlement” treatment of the signing
institution’s existing Tranche B Term Loans (if any)
under Section 1(c) of Amendment No. 1:


□ Assignment Settlement Option






Signature Page to Amendment No. 1 to Loan Agreement



--------------------------------------------------------------------------------








SCHEDULE I
New Tranche B Term Loan Commitments
[On file with the Administrative Agent]






--------------------------------------------------------------------------------






EXHIBIT A
Consent and Reaffirmation
The undersigned hereby acknowledges receipt of a copy of the foregoing Amendment
No. 1 to Loan Agreement with respect to that certain Loan Agreement, dated as of
November 8, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Octavius Corporation, a
Delaware corporation (the “Borrower”), Winnebago Industries, Inc., an Iowa
corporation (the “Company”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”), which Amendment No.
1 is dated as of December 8, 2017 (the “Amendment”) and is by and among the
Borrower, the Company, the lenders party thereto, and the Administrative Agent.
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Loan Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, the undersigned consents to the Amendment and reaffirms the terms
and conditions of the Loan Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Loan Guaranty and each and every such Loan
Document executed by the undersigned in connection with the Loan Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed. All references to the Loan Agreement contained in the
above‑referenced documents shall be a reference to the Loan Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.


Dated December 8, 2017




[Signature Page Follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.




 
WINNEBAGO OF INDIANA, LLC
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
GRAND DESIGN RV, LLC
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 





Signature Page to Consent and Reaffirmation

